Citation Nr: 1534965	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-36 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder, claimed as rotator cuff tears.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to October 1987, he then served in the Army Reserve; he was recalled to a period of active duty from January 2004 to March 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

The Veteran claims entitlement to service connection for: hypertension, a sinus disorder, and a bilateral shoulder disorder.  The Veteran had two distinct periods of active duty.  He served in the Army from September 1983 to October 1987.  After discharge he served in the Army Reserve.  He was recalled to a period of active duty from January 2004 to March 2005.  With respect to the three disabilities claimed, the Veteran has provided little, if any, information with respect to his actual claims.  He has not provided the dates of onset of the claimed disorders, or indicated any concrete reasoning why these disorders warrant service connection.  

The Veteran has a current diagnosis of hypertension; VA treatment records reveal he is prescribed anti-hypertensive medication.  However, the exact date of onset and diagnosis cannot be discerned from the current record.  Service treatment records do not reveal any diagnosis of hypertension during any period of active duty.  

There are current notations of a medical history of sinus problems and shoulder pain/rotator cuff tears in the current VA treatment records.  However, most of these notations appear to be self-reported history contained in psychiatric treatment records, without any actual supporting evidence or confirmed diagnosis.  There is evidence in the service treatment records showing treatment for upper respiratory infections during the Veteran's periods of active duty.  

There is also evidence in the service treatment records that the Veteran was treated for a right shoulder strain during his first period of active duty, but that it resolved and he was physically qualified to subsequently serve almost two decades in reserve service.  However upon separation from his second period of active duty, the Veteran reported "shoulder pain," although no diagnosis of a disability is of record.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for service connection.  The Veteran must be told to provide the dates of onset of his claimed hypertension, sinus, and shoulder disorders and identify the medical records related to the initial diagnosis of the claimed disabilities.  The RO must notify the Veteran that it is his responsibility to cooperate in the development of the claims.  The consequences for failure to cooperate may include denial of the claim.  38 C.F.R. § 3.158 (2015).  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA examination to determine whether hypertension, a sinus disorder, and a bilateral shoulder disorder are related to his active duty service or a service-connected disorder.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any previously or currently diagnosed hypertension is related to either period of the Veteran's active duty military service, or is due to or aggravated by any service-connected disorder, to include his PTSD.  

The examiner must also state whether any previously or currently diagnosed sinus disorder was incurred in or is related to the either period of the Veteran's active duty military service, including the upper respiratory infections therein.  

Additionally, the examiner must state whether any previously or currently diagnosed shoulder disorder was incurred in or is related to either period of the Veteran's active duty military service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Any medical report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

5.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for service connection must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

